Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of Group I without traverse, filed 5/18/22, is acknowledged.  

Claims 4 and 16-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1-3 and 5-15 are under examination.

2.   The specification is objected to:
A) Random words are improperly capitalized throughout the specification, e.g., “Western blot” and “Luciferase assay” at page 23 and at least 30 of the dyes disclosed at the paragraph spanning pages 22 and 23.  This list is not exhaustive.  Applicant is required to identify and correct all improperly capitalized words.

3.   Claim 14 is objected to:
	A) “chemiumineszent” is misspelled, “Western blot” and “Luciferase-Assay” are improperly capitalized, and there should be no hyphen in “Luciferase-Assay”.

Correction is required.
  
4.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.   Claims 1-3, 5-7, and 9-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically:
A) In Claim 1, the subject has already been diagnosed with an autoimmune disease (line 3), thus it is nonsensical to claim a method for the diagnosis of an autoimmune disease.  Further, the method recites no active method steps.  Finally, the preamble recites a method of diagnosis, but the claim does not result in any diagnosis, only that the method is “indicative” of disease,
	B) In Claim 2, the premise of the claim contradicts Claim 1 from which it depends.  Claim 1 recites a method wherein any concentration of anti-CXCR antibodies indicates that the subject suffers from an autoimmune disease, whereas Claim 2 recites a method wherein healthy subjects have some baseline concentration of the antibodies.  Also note that the “wherein” clause of the claim is nonsensical in the recitation of an increased level of antibody in the sample “denotes the presence” of the antibody,
	C) In Claim 3, like Claim 1 the recitation of “indicative” of disease is not the same as the diagnosis of disease.  Also note the same contradiction as set forth in Claim 2 but now quantified,
D) In Claim 6, the recitation of “more preferably” renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

 Accordingly, the metes and bonds of the claims cannot be determined. 

6.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.   Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

As set forth in the specification at page 5:
“The invention relates to a method for diagnosis of an autoimmune disease in a subject wherein, presence or absence of an anti-CXC chemokine receptor (CXCR) antibody is detected in a sample from the subject diagnosed, and wherein the presence of an anti-CXCR antibody is indicative of the disease.”
 
	The art, however, teaches that in some cases the exact opposite is true; see Yue et al. (2021) wherein the authors first show that healthy donors have a baseline concentration of anti-CXCR3 and anti-CXCR4 antibodies and that primary Sjogren’s syndrome patients show a reduced concentration of said antibodies (Table 2).  Figures 1C and 1D show that the concentrations of said antibodies are even further reduced in rheumatoid arthritis (RA) patients. 

	Turning to the specification, Example 1 simply discloses that a single systemic sclerosis patient showed a certain concentration of anti-CXCR3 and anti-CXCR4 antibodies.  Example 2 discloses that 74 systemic lupus erythematosus (SLE) patients showed a highly variable concentration of anti-CXCR3 and anti-CXCR4 antibodies that may have correlated to some degree with disease activity.  Example 3 is indecipherable but seems to address issues with some sort of undefined transplant patients.  Interestingly, the specification discloses “Results are shown in Figures 6 to 8,” but the figures have no legends.

	Clearly these minimal showings are not sufficiently supportive of the claimed method which the art shows to be based on a faulty premise and wherein claims, e.g., 1 and 2, contradict each other. 

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, the teachings of the art, and the minimal and confusing disclosure of the specification, it would take undue trials and errors to practice the claimed invention.

8.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.   Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2005/0220787 (IDS).

The ‘787 application teaches that anti-CXCR4 antibody levels are increased in SLE patients (see particularly paragraphs [0027] and [0006]).  Accordingly, the antibody level was inherently detected in a sample.  Moreover, to know that said antibody level was increased, said level had inherently to have been compared to a normal level of said antibodies in a sample from a subject without SLE.  

The reference clearly anticipates the claimed inventions. 

10.  Claims 1, 2, 5, and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lobo et al. (2010, IDS).

Lobo et al. teach that increase anti-CXCR4 antibody levels are associated with reduced incidence of acute kidney rejection (see particularly Results and Discussion, page S32, column 1).  Accordingly, the antibody level was inherently detected in a sample.  Moreover, to know that said antibody level was increased, said level had inherently to have been compared to a normal level of said antibodies in a sample from a healthy subject (see particularly, page S31, column 2).  The reference further teaches the use of an ELISA for the assay (see particularly, page S33, column 1).  The ELISA of the reference is the ELISA taught in Lobo et al. J. Immunol. 2008;180:1780-1791.  Said ELISA employed a CXCR4 protein immobilized on a solid surface further employing an anti-IgG secondary antibody labeled with a detectable marker.

The reference clearly anticipates the claimed inventions. 

11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.  Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Number 2005/0220787 or Lobo et al. (2010)

	The ‘787 application and Lobo et al. have been discussed above.

Note that the optimization of dosages/concentrations/ranges would have been prima facie obvious to one of ordinary skill in the art at the time of filing:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

As set forth in MPEP 2144.05 II.A.:
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”

Accordingly, the limitations of the claim are considered to encompass only obvious routine optimization.

13.  35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.  Claims 1-3, 5-7, and 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  Based upon consideration of the relevant factors, the instant claims are considered to encompass a claim directed to a law of nature, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance the claimed method is found to be drawn to one of the four statutory categories of inventions.

Under Step 2A, prong 1, however, the claims have been determined to recite a law of nature, i.e., the notion that elevated levels of anti-CXCR autoantibodies are found in subjects suffering from an autoimmune disease.  Under Step 2A, prong 2, the claims do not integrate this natural phenomena into practical applications.  The claims do not rely on or use the judicial exceptions; they do not act on the information obtained from the laws of nature.

Under final Step 2B the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception encompassed by the method of the instant claims.  Indeed, the dependent claims add nothing else.

The Courts have made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply observe and restate a law of nature while adding the words "apply it."  As set forth in the decision:
“[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself,” further,
“[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”

More recently, in Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015) the court simplified the process of applying Mayo.  The court held that the first test is simply the determination of whether or not the claims are directed to or encompass a patent-ineligible concept.  In the instant case the answer is clearly yes.  The court then held:
“For process claims that encompass a natural phenomenon, the process steps are the additional features that must be new and useful”. 
  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

15.  No claim is allowed. 

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 7/09/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644